Citation Nr: 0906937	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-08 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).


FINDINGS OF FACT

1. The Veteran's death certificate states that he died in 
February 2005 as a result of a "disease of elderly."  No 
underlying cause or significant condition contributing to his 
death was noted on his death certificate.

2.  The Veteran was not service connected for any condition 
at the time of his death.

3.  The Veteran had a history of multiple cancers since 1996 
and 1997, including metastatic prostate cancer and the skin 
of the face and neck.  While there is evidence of a 
resurgence of the Veteran's prostate cancer a few months 
prior to his death, there is no medical evidence that the 
Veteran's cancer neither caused or contributed to his death 
nor is their any evidence that his cancer was related to his 
military service.

4.  There is no evidence that asbestos was found in the 
veteran's system or that his death in any way could be 
related to asbestos exposure.


CONCLUSION OF LAW

The Veteran's death was not caused by a disease or injury 
incurred in or aggravated by service, nor did any such 
disease or injury contribute substantially or materially to 
his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to notify claimants of 
what is necessary to establish their entitlements to the 
benefits sought and to assist them in obtaining the evidence 
necessary to substantiate their claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008). 
 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b) (1) (2008). Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 
 
In Pelegrini, the United States Court of Appeals for  
Veterans Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  However, the 
VCAA notice requirements may be satisfied notwithstanding 
errors in the timing or content of the notice if such errors 
are not prejudicial to the claimant.  Pelegrini, 18 Vet. App. 
at 121.  Further, a defect in the timing of the notice may be 
cured by sending proper notice prior to a re-adjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 
(Fed. Cir. 2006).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim. 38 C.F.R. § 3.159 (2008). 
 
The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. 

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  
 
In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the  Veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased Veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response. Hupp v. 
Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the requirements of Hupp were not met.  The 
VCAA notice sent to the claimant on March 2, 2005 did not 
inform the claimant that the Veteran was not service-
connected for any condition at the time of his death, nor did 
it explain what evidence and information was necessary to 
substantiate a DIC claim based on a condition not yet service 
connected.  

Where there is a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law. Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007).  See also Vazquez-Flores, 22 Vet. App. at 
46.  In this case, the notice defect was not prejudicial 
because the claimant had actual knowledge of the evidence 
needed to support her claim.  First, the Statement of the 
Case dated January 2006 explained the principles related to 
establishing service connection as well as the requirements 
for entitlement to DIC.  Additionally, a statement from the 
claimant's representative dated February 4, 2004 set forth 
the applicable principles relating to service connection 
generally, including citations to the relevant statute and 
regulatory provisions, and an "addendum" thereto dated 
March 2006 included a discussion of the requirements that 
must be met in order for a Veteran's death to be service-
connected, including citations to the applicable regulations.  
Since the claimant had actual knowledge of what was required 
to support her claim, the notice error did not affect the 
essential fairness of the adjudication.  Sanders, supra at 
889.  
  
Accordingly, no prejudice to the claimant will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the claimant.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (declining to remand case where doing to would 
have resulted only in imposing additional burdens on VA 
without a corresponding benefit to the Veteran).

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA has of record the Veteran's 
service treatment records, service personnel records, VA 
medical records, death certificate, and funeral bill.  VA 
also has of record the statements of the claimant and her 
representative.  Although the claimant initially stated that 
the Veteran received treatment from non-VA physicians, in 
response to VA's request that the claimant provide 
authorizations to enable VA to obtain these records, the 
claimant stated "all of my husband's medical records are at 
the VA clinic [.]"  She did not provide the requested 
authorizations.  Therefore, VA could not obtain the Veteran's 
private medical records.  In light of this, VA fulfilled its 
duty to assist.

II. Service Connection for the Cause of the Veteran's Death

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§3.303. Additionally, service connection may also be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).

Service connection for some disorders, including cancer, may 
be presumed where demonstrated to a compensable degree within 
1 year of separation from qualifying service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in, or aggravated by, 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312. 

The Board observes that the Veteran died in February 2005.  
His death certificate lists the immediate cause of death as 
"disease of elderly."  No underlying cause of death was 
listed.  No significant condition contributing to death was 
noted.  There is no evidence that an autopsy was performed.  
The Veteran was not service-connected for any disability at 
the time of his death.  

The Veteran's service medical records do not reflect any 
diagnosis or treatment for any "disease of elderly."

The claimant argues that the  Veteran died of metastatic 
prostate cancer due to exposure to asbestos while in the 
Navy.  The Board observes that the Veteran's death 
certificate does not indicate that the Veteran's death was 
caused by cancer; as set forth above, the death certificate 
states that the  Veteran died of a "disease of elderly."  
While the Veteran's VA treatment records indicate that the 
Veteran did have a history of various cancers including 
prostate cancer, and that his Prostate Specific Antigen (PSA) 
was rising in the summer of 2004, there is no medical 
evidence that the Veteran died of prostate cancer.  The 
statements of the claimant are not competent evidence of the 
Veteran's cause of death, as there is no evidence that she 
possessions the requisite training or qualifications to offer 
an expert medical opinion.  See, e.g., Espiritu v. Derwinski,  
2 Vet. App. 492, 494-495 (1992) (layperson may not offer 
expert medical testimony).

Even assuming that the Veteran died from prostate cancer, 
there is no evidence that the Veteran's prostate cancer was 
incurred in, or caused by, his naval service.  The Veteran's 
service medical records are negative for a diagnosis of, or 
treatment for, prostate or any other cancer.  The Veteran's 
VA treatment records indicate that the Veteran was first 
treated for cancers of the bladder and prostate in 1996 or 
1997.  This is approximately 50 years after the Veteran's 
naval service.  

The Veteran's service records do not indicate that he was 
exposed to asbestos while in naval service.  While asbestos 
may have been utilized in the construction of some 1940s-era 
naval vessels, there is no evidence that this Veteran was 
actually exposed to asbestos.  There is no presumption of 
exposure to asbestos solely as a result of shipboard naval 
service.  Dyment v. West, 13 Vet. App. 141,146 (1999).  
Moreover, there is no medical evidence that any asbestos was 
ever in the Veteran's system.

Furthermore, even if exposure to asbestos during service is 
conceded, there is no medical evidence that such exposure 
caused the Veteran's prostate cancer approximately 50 years 
later.  The claimant's conjecture that the Veteran's prostate 
cancer was caused by exposure to asbestos during his naval 
service is not probative because, as set forth above, there 
is no evidence that she has the requisite medical training or 
qualifications to render an expert opinion as to the etiology 
of any medical condition.  There is no presumption of service 
connection for asbestos-related diseases.  See VAOGCPREC 04-
00.  In any event, prostate cancer is not an asbestos-related 
disease. See Veteran's Benefit Administration Adjudication 
Procedure Manual M21-1MR IV.ii.2.c.9. 

Since there is no evidence that the Veteran's death was 
caused by a service-connected disease or injury, there is no 
basis upon which to grant the benefit requested. 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the claimant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the claim. See, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


